DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/01/2022.

Examiner's Statement of reason for Allowance

Claims 7, 11, 14-16 renumbered as 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a terminal comprising: a receiver that detects a synchronization signal block including a broadcast channel including an information element for indicating a control resource set (CORESET) for receiving a system information block; and a processor that interprets the information element differently depending on whether a condition is met, wherein the condition comprises at least one of: the system information block associated with the synchronization signal block not being present, and the CORESET for receiving the system information block associated with the synchronization signal block not being present, and wherein when the condition is met, the information element indicates a synchronization raster range in which the subsequent synchronization signal block, associated with the system information block, is not present.
The closest prior art, as previously recited, Xue et al. (US 2017/0265156 A1), Nokia et al., Lee et al. (US 2017/0105166 A1), are also generally directed to various aspects of a base station .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478